Citation Nr: 1012625	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  05-04 695	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent prior to February 5, 2008 for service-connected 
anxiety disorder with somatization associated with 
gastrointestinal symptoms (psychiatric disability).

2.  Entitlement to an evaluation in excess of 50 percent 
beginning February 5, 2008 for service-connected psychiatric 
disability.

3.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected upper gastrointestinal 
disease, to include duodenal and/or gastric ulcer and GERD 
(gastrointestinal disability).

4.  Entitlement to an effective date prior to February 5, 
2008 for a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from September 1960 to 
August 1964.  

The issues of entitlement to service connection for a 
psychiatric disorder and a gastrointestinal disability were 
remanded by the Board of Veterans' Appeals (Board) in August 
1998 to the Department of Veterans Affairs (VA) Regional 
Office in Philadelphia, Pennsylvania (RO) for additional 
development.  A March 2002 rating decision granted service 
connection for a psychiatric disability, with a 30 percent 
rating assigned effective February 11, 1992, and granted 
service connection for a gastrointestinal disability, with a 
10 percent rating assigned effective February 11, 1992.  The 
Veteran timely appealed the assigned ratings.  

A March 2008 rating decision granted an increased rating of 
50 percent for service-connected psychiatric disability and 
granted TDIU effective February 5, 2008.  The Veteran 
continued his appeal of a higher evaluation for service-
connected psychiatric disability and timely appealed the 
effective date assigned for TDIU.  A November 2008 rating 
decision granted service connection for a low back 
disability and assigned a 10 percent rating effective March 
30, 2004.

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting in Washington, D.C. 
in December 2009, and a transcript of the hearing is on 
file.

FINDINGS OF FACT

1.  The manifestations of the service-connected psychiatric 
disorder are shown to more nearly result in considerable 
impairment of social and industrial adaptability beginning 
February 11, 1992.

2.  The Veteran's psychiatric symptomatology more nearly 
results in occupational and social impairment, with 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, or mood, beginning February 5, 2008.  

3.  The Veteran's gastrointestinal symptomatology more 
nearly approximates severe disability throughout the appeal 
period.

4.  A claim for service connection for a psychiatric 
disability and a gastrointestinal disability was received by 
VA from the Veteran on February 11, 1992; a claim for TDIU 
was received by VA on June 31, 2004.   

5.  There is medical evidence on file that the Veteran was 
totally disabled due to service-connected disabilities at 
the time of his claim on February 11, 1992.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 50 percent, 
but no higher, for service-connected psychiatric disability 
have been met beginning February 11, 1992.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.130, Diagnostic Code 9400 (1995, 2009).

2.  The criteria for an evaluation of 70 percent, but no 
higher, for service-connected psychiatric disability 
beginning February 5, 2008 have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.130, Diagnostic Codes 9400-9421 (2009).
3.  The criteria for an initial evaluation of 30 percent for 
service-connected gastrointestinal disability have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Codes 7399-7319 (2009).

4.  The criteria for an effective date of February 11, 1992 
for TDIU have been met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. §§ 3.1(p), 3.155, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The 
regulations implementing VCAA have been enacted.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA 
have been satisfied with respect to the issues decided 
herein.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Notice to the Veteran was not sent in this case until later 
in the claims process because the case began prior to the 
passage of VCAA.  However, VA may proceed with adjudication 
of a claim if errors in the timing or content of the notice 
are, as in this case, not prejudicial to the claimant.  
Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 
Vet. App. at 121.  A letter was sent to the Veteran in May 
2004 that informed him of the requirements needed to 
establish entitlement to an increased evaluation.  A January 
2008 VA letter informed the Veteran of the requirements 
needed to establish entitlement to TDIU.  

Although the Veteran was not notified of the requirements to 
establish entitlement to an earlier effective date until the 
June 2009 Statement of the Case, the VA General Counsel has 
held that 38 U.S.C.A. § 5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate newly raised or "downstream" issues, such as 
the claims for an earlier effective date following the 
initial grant of TDIU, in response to notice of its decision 
on a claim for which VA has already given the appropriate 
section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 
2003).  The appropriate notice has been given in this case 
with respect to the earlier effective date claim.

In accordance with the requirements of VCAA, the letters 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  Additional 
private evidence was subsequently added to the claims files 
after the letters.  

The January 2008 letter provided information concerning 
evaluations and effective dates.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  VA evaluations were 
conducted in October 2006 and in February 2008.

The Board concludes that all available evidence that is 
pertinent to the claims on appeal has been obtained and 
that there is sufficient medical evidence on file on which 
to make a decision on the issues.  The Veteran has been 
given ample opportunity to present evidence and argument 
in support of his claims, including at his October 2007 RO 
hearing and his December 2009 hearing in Washington, D.C.  
The Board additionally finds that general due process 
considerations have been complied with by VA.  See 
38 C.F.R. § 3.103 (2009).  


Analyses of the Claims

Rating Claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2009).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the Veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2009).  Consideration of the whole 
recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  38 
C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, a claimant may experience multiple distinct degrees 
of disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  


Psychiatric Disorder

A claim for service connection for a psychiatric disability 
was denied by the Board in April 1987.  The Veteran 
attempted to reopen a claim for service connection for a 
psychiatric disability in February 1992.  This claim was 
denied by rating decision in July 1992 and the Veteran 
timely appealed.  The claim for service connection for a 
psychiatric disability was subsequently granted in a March 
2002 rating decision and assigned a 30 percent evaluation 
under Diagnostic Code 9400, effective February 11, 1992.  
The Veteran timely appealed the assigned rating.  A 50 
percent rating was granted for this service-connected 
disability by rating decision in March 2008, effective 
February 5, 2008.

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, VA's Schedule, 38 C.F.R. Part 4, 
was amended with regard to rating mental disorders.  61 Fed. 
Reg. 52695 (Oct. 8, 1996) (codified at 38 C.F.R. § 4.130).   

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of 
the change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 
(2003).  The amended versions may only be applied as of 
their effective date and, before that time, only the former 
version of the regulation may be applied.  VAOPGCPREC 3-00; 
65 Fed. Reg. 33422 (2000).

The RO provided the Veteran notice of both the old and new 
regulations.  Thus, the Board finds that it may proceed with 
a decision on the merits of the Veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to the Veteran.  See Bernard v Brown, 4 
Vet. App. 384, 393-394(1993).  

Before November 7, 1996, the General Rating Formula for 
Psychoneurotic Disorders (VA Schedule) read in part as 
follows:

A 30 percent rating was assigned for "definite" social and 
industrial impairment.  A 50 percent rating was assigned for 
"considerable" impairment of social and industrial 
adaptability.  A 70 percent rating was assigned for severe 
impairment of social and industrial adaptability.  A 100 
percent rating was assigned when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; or when 
there were totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound 
retreat from mature behavior; or when the Veteran was 
demonstrably unable to obtain or retain employment.  38 
C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting 
the statutory requirement that the Board articulate "reasons 
or bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
2002).

In a precedent opinion, dated November 9, 1993, the General 
Counsel for VA concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VA O.G.C. Prec. Op. No. 9-93, 59 Fed. Reg. 
4753 (1994).  In that opinion, the term "considerable," as 
used in 38 C.F.R. § 4.132 to describe the criterion for a 50 
percent evaluation, was defined to describe a "rather 
large," degree of strength or intensity.  Id., at 5.  VA, 
including the Board, is bound by this interpretation of the 
term.  38 U.S.C.A. § 7104(c) (West 2002).

Under the previously applicable regulation, the finding of 
only one of the criteria listed for a 100 percent rating in 
Diagnostic Code 9400 may be sufficient to support the 
assignment of that rating.  Johnson v. Brown, 7 Vet. App. 
95, 97 (1994).

Under the current schedular criteria, a 30 percent 
evaluation is assignable for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due 
to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2009).

A 50 percent evaluation is assignable for psychiatric 
disability when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (for 
example, retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work 
and social relationships.  Id.  

A 70 percent evaluation is assignable for psychiatric 
disability when there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  Id.  

A 100 percent evaluation for psychiatric disability is 
assignable with total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.  

The global assessment of functioning (GAF) score reflects 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF score of 41 to 50 is defined as serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, 
unable to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  

A GAF of 61 to 70 is defined as mild symptoms (e.g., 
depressed moo and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household) but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  See QUICK REFERENCE TO THE 
DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  

After review of the evidence, the Board finds that the 
Veteran's service-connected psychiatric disability more 
nearly approximates the criteria for an initial rating of 50 
percent beginning February 11, 1992 and more nearly 
approximates the criteria for a 70 percent rating beginning 
February 5, 2008.  

According to a May 1992 statement from A.M.S., D.O., who had 
treated the Veteran since 1965, the Veteran had a long 
history of alcoholism, along with anxiety and depression.  
It was noted that the Veteran had been hospitalized in 
December 1991 for alcohol dependence.

On VA psychiatric examination in July 2000, which included 
review of the claims file, the Veteran complained of 
insomnia, nightmares, flashbacks, anger, and being easily 
startled.  He did not like to be around other people.  He 
sought to avoid thoughts, feelings, and conversations by 
drinking.  On mental status evaluation, the Veteran was 
described as slightly disheveled and as having alcohol on 
his breath.  He was alert and oriented, and his memory was 
intact.  He did not have any homicidal or suicidal ideation.  
The diagnoses were post-traumatic stress disorder (PTSD) and 
alcohol dependence, both of which were considered chronic 
and severe.  GAF was 45.

It was reported on VA examination in November 2000 that the 
Veteran was living alone and had been separated from his 
wife for five years.  He did maintain contact with his five 
children.  He said that he had not worked for 20 years, 
primarily because of his gastrointestinal symptomatology.  
He was described as neatly but informally dressed.  He was 
oriented with no homicidal or suicidal ideation, and no 
hallucinations.  The examiner concluded that the Veteran did 
not have PTSD but did have long-term chronic depression with 
anxiety and alcohol problems.  The diagnoses were general 
medical condition with depressive features and anxiety, as 
well as chronic alcohol dependency.  GAF was 45.

The diagnoses on VA psychiatric evaluation in March 2001 
were anxiety disorder with somatization associated with 
gastrointestinal symptomatology and alcohol abuse.  GAF was 
55 for the anxiety disorder and 40 when the alcohol abuse 
was also taken into consideration.

According to a June 2004 statement from Dr. S, the Veteran's 
gastrointestinal and psychiatric disabilities had been 
totally disabling since approximately 1980.

It was noted on VA psychiatric evaluation in June 2004 that 
there was no evidence of psychosis, depression, or suicidal 
ideation.  A generalized anxiety disorder was diagnosed, and 
GAF was 50 to 55.

It was reported on VA psychiatric examination in October 
2006 that the Veteran's psychiatric symptomatology had been 
stable for the previous two years.  The Veteran complained 
of anxiety, restlessness, fatigue, poor concentration, 
irritability, and insomnia.  He was not currently taking any 
psychiatric medication.  The diagnosis was generalized 
anxiety disorder, in partial remission.  GAF was 44.

The Veteran testified at an October 2007 personal hearing at 
the RO and a December 2009 in Washington, D.C. in support of 
his claim.

The Veteran complained on VA psychiatric evaluation in 
February 2008 that his psychiatric symptomatology was 
significantly worse in severity and frequency than when 
previously examined by VA.  He said that he was in a 
constant state of worry and anxiety, the severity of which 
usually depended on his gastrointestinal symptomatology.  
The Veteran said that he preferred to be alone; and it was 
concluded by the examiner that the Veteran experienced 
significant impairment in social functioning due to his 
psychiatric symptoms, which had increased significantly 
since the last VA examination.  The Veteran was fully 
oriented, with no thought disorder, hallucinations, suicidal 
or homicidal ideation.  Judgment and insight were intact.  
His mood was described as neutral; his affect was anxious.  
The diagnosis was generalized anxiety disorder.  GAF was 45.

The Board finds that the above evidence shows psychiatric 
symptomatology that more nearly approximates the criteria 
for a rating of 50 percent prior to February 5, 2008, under 
both the old and the new schedular criteria.     


Dr. S, who began treating the Veteran in 1965, notes 
psychiatric problems for a number of years prior the 
Veteran's claim in February 1992.  When examined in March 
2001, GAF due to his anxiety disorder, without involving his 
alcohol abuse, was 55, which relates to moderate symptoms.  
When evaluated by VA in June 2004, there was no evidence of 
psychosis or depression and GAF was 50-55.  It was noted on 
VA evaluation in October 2006 that the Veteran's psychiatric 
symptoms had been stable for the previous two years.  
Although GAF was noted to be 44, the Veteran's generalized 
anxiety disorder was considered to be in partial remission.

The preponderance of the evidence is against the assignment 
of an evaluation in excess of 50 percent prior to February 
5, 2008.  Although there is evidence prior to February 5, 
2008 of difficulty in adapting to stressful circumstances 
(including work or a worklike setting) and an inability to 
establish and maintain effective relationships, the above 
evidence does not reveal occupational and social impairment, 
with deficiencies in most areas, such as work, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; or neglect of personal appearance 
and hygiene.  

The Board finds that an evaluation of 70 percent is 
warranted for the Veteran's service-connected psychiatric 
disability beginning February 5, 2008, based on the findings 
on VA examination on that date, as it was noted that the 
Veteran's symptomatology was significantly worse in severity 
and frequency than when previously examined by VA.  He was 
in a constant state of worry and anxiety and preferred to be 
alone; and it was concluded by the examiner that the Veteran 
experienced significant impairment in social functioning due 
to his psychiatric symptoms, which had increased 
significantly since the last VA examination.  The Veteran's 
GAF score in February 2008 was 45, which indicates serious 
symptoms.

A rating in excess of 70 percent is not warranted for the 
Veteran's service-connected psychiatric disability because 
the medical evidence does not show total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  In fact, when examined in February 
2008, the Veteran was fully oriented, with no though 
disorder, hallucinations, suicidal or homicidal ideation.  
Additionally, judgment and insight were intact.  


Gastrointestinal Disorder

The Veteran was granted service connection for a 
gastrointestinal disability by rating decision in March 
2002, which assigned a 10 percent rating effective February 
11, 2002 under Diagnostic Code 7305.

General rating considerations for diseases of the digestive 
system are contained in 38 C.F.R. §§ 4.110- 4.113 (2009).  

Ratings under diagnostic codes 7301 to 7329, inclusive, 
7331, 7342, and 7345 to 7348 inclusive will not be combined 
with each other.  A single evaluation will be assigned under 
the diagnostic code which reflects the predominant 
disability picture, with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.  38 C.F.R. § 4.114 (2009).  

Diagnostic Code 7305 provides a 10 percent rating for a mild 
ulcer with recurring symptoms once or twice yearly.  A 
moderate ulcer, with recurring episodes of severe symptoms 
two or three times a year averaging ten days in duration, or 
with continuous moderate manifestations warrants a 20 
percent rating.  A 40 percent rating is assigned when the 
disorder is moderately severe; that is, less than severe but 
with impairment of health manifested by anemia and weight 
loss; or recurrent incapacitating episodes averaging ten 
days or more in duration at least four or more times a year.  
A 60 percent rating is provided for a severe ulcer 
manifested by pain that is only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  38 
C.F.R. § 4.114, Diagnostic Code 7305 (2009).

Under Diagnostic Code 7319, a 10 percent rating is assigned 
for moderate irritable colon syndrome, with frequent 
episodes of bowel disturbance with abdominal distress; a 30 
percent rating is warranted for severe irritable colon 
syndrome manifested by diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
38 C.F.R. § 4.114, Diagnostic Code 7319 (2009).

According to a May 1992 statement from Dr. S, the Veteran's 
disabilities included "dumping syndrome."

VA outpatient treatment records from May to June 1993 reveal 
complaints of abdominal pain, vomiting, and diarrhea.

A July 1993 Social Security Administration award decision 
found that the Veteran was disabled since April 1992 due to 
gastrointestinal and psychiatric disabilities.  It was noted 
that the Veteran's severe gastrointestinal disability would 
not allow him to perform even the full range of sedentary 
work.  

A sigmoidoscopy in October 1993 was within normal limits.

According to an October 1995 statement from E.H.S., M.D., 
the Veteran continued to have symptoms of giardiasis, with 
significant abdominal pain, dumping syndrome, and diarrhea.

According to a May 1998 statement from Dr. S, the Veteran's 
gastrointestinal problems included weight loss, nausea, 
diarrhea, and vomiting.  It was noted that the Veteran's 
weight had gone from 170 pounds in 1980 to his current 
weight of 116 pounds.  Giardia Lamblia was diagnosed.

The Veteran was hospitalized at Jeanes Hospital in November 
and December 1999 for gastrointestinal disability.  The 
discharge diagnoses were upper gastrointestinal bleeding, 
ulcer disease, alcoholic hepatitis, and alcohol abuse.  He 
underwent a gastroscopy.

According to a January 2000 statement from Dr. S, the 
Veteran complained of abdominal pain, loose diarrhea, and 
nausea.  His weight was 130 pounds.  Dr. S noted that the 
Veteran's gastrointestinal condition continued to get worse.  

When examined by VA in April 2000, the Veteran's weight was 
120-130 pounds.  He had frequent loose, watery stools.  The 
diagnosis was of symptoms consistent with peptic ulcer 
disease and possible dyspepsia.

According to a December 2001 report from the Pennsylvania 
Bureau of Disability, the Veteran's disabilities included 
chronic gastritis and abdominal pain.
According to a March 2003 statement from Dr. S, the Veteran 
complained of nausea, vomiting, and heartburn.  He was able 
to maintain his weight at approximately 130-140 pounds.  He 
was taking several medications for his gastrointestinal 
disability.

It was reported in VA treatment records for January 2004 
that the Veteran's gastrointestinal disability appeared to 
improve, and that he had lessened his use of Maalox, which 
was thought to help decrease his diarrhea.  He was 64 inches 
tall and weighed 146 pounds.

Dr. S reported in a March 2004 statement that the Veteran 
was completely disabled because of his ulcer disease, 
tinnitus, back problems, hearing loss, and psychiatric 
disorder.

VA treatment records for May 2004 reveal that the Veteran's 
gastrointestinal disability was considered much improved, 
even though he still had reflux a few times weekly.  He 
weighed 148.5 pounds.  

Dr. S noted in June 2004 that the Veteran had been totally 
disabled since approximately 1980 because of his 
gastrointestinal and psychiatric disorders.

It was noted on VA gastrointestinal evaluation in June 2004 
that the Veteran appeared to have irritable bowel syndrome 
and GERD without physical findings.

VA treatment records for August 2004 reveal that there was a 
major improvement in the Veteran's gastrointestinal symptoms 
after a change in his medicine regiment.

The Veteran complained on VA examination in October 2006 of 
daily abdominal pain, chronic diarrhea, and emesis of 
undigested food.  He weighed approximately 145 pounds.  
There was no evidence of anemia or malnutrition.  An 
endoscopy did not reveal ulcer disease.  The assessment was 
upper gastrointestinal symptoms attributable to GERD and 
Barrett's esophagus.  The Veteran said on his VA psychiatric 
evaluation in October 2006 that his psychiatric and 
gastrointestinal symptoms had been stable for the previous 
two years.

The Veteran testified at an October 2007 personal hearing at 
the RO and a December 2009 in Washington, D.C. in support of 
his claim.

A duodenal ulcer was not found when the Veteran was examined 
by VA in February 2008.  The examiner concluded that any 
gastrointestinal symptomatology would be related to 
irritable bowel syndrome and/or GERD

According to a November 2008 statement from Dr. S, who had 
treated the Veteran between 1965 and 2002, the Veteran's 
gastrointestinal distress was directly attributable to a 
duodenal ulcer.

Also on file are excerpts of multiple medical articles, 
including on gastrointestinal disability.

The Board finds that, throughout the rating period on 
appeal, as reflected in the evidence noted above, the 
Veteran's digestive disability has been manifested by 
consistent complaints (and findings) of diarrhea, with more 
or less constant abdominal distress, thus more nearly 
approximating a 30 percent rating under Diagnostic Code 
7319.  

With this grant, the Veteran is in receipt of the highest 
rating under Diagnostic Code 7319.  The Board has considered 
whether a higher disability rating would be warranted under 
a different Diagnostic Code applicable to gastrointestinal 
disabilities.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).  However, a higher disability rating is not 
warranted under Diagnostic Code 7301 because there is no 
evidence of an adhesion of the peritoneum resulting in 
definite partial obstruction shown on x-ray; or under 
Diagnostic Code 7305 or 7306 as there is no evidence of 
duodenal or gastrojejunal ulcers resulting in anemia and 
weight loss; or under Diagnostic Code 7307 as there is no 
evidence of gastritis with severe hemorrhages or large 
ulcerated areas; or under Diagnostic Code 7308 as there is 
no evidence of post-gastrectomy syndrome with weight loss, 
malnutrition and anemia; or under Diagnostic code 7323 as 
there is no evidence of ulcerative colitis with marked 
malnutrition and anemia.

Although the Veteran appears to have had significant weight 
loss prior to 1991, his weight was noted to be 138 pounds on 
VA examination in May 1991, at which time he was noted to be 
613/4 inches tall.  His weight was 130 in January 2000 and 
between 120 and 130 in April 2000; it was noted by Dr. S in 
March 2003 that the Veteran had been able to maintain his 
weight between 130 and 140 pounds.  He weighed approximately 
145 pounds on VA examination in October 2006. 


Earlier Effective Date

The Board notes that, based on the above grants of a rating 
of 50 percent for psychiatric disability beginning February 
11, 1992, and of 30 percent for gastrointestinal disability 
beginning February 11, 1992, the Veteran met the schedular 
criteria for unemployability under 38 C.F.R. § 4.16(a) 
(2009) beginning February 11, 1992.  

A claim for a total rating for compensation purposes based 
upon individual unemployability is essentially a claim for 
an increased rating.  See Hurd v. West, 13 Vet. App. 449 
(2000).  The law with regard to determining the effective 
date of an increased evaluation is set forth in 38 U.S.C.A. 
§ 5110(a), (b)(2) (West 2002) and 38 C.F.R. § 3.400(o) 
(2009).  The general rule with respect to the effective date 
of an award of increased compensation is that the effective 
date of such award "shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. 
§ 5110(a).  This statutory provision is implemented by the 
regulation, which provides that the effective date for an 
award of increased compensation will be the date of receipt 
of claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(o)(1).  "Date of receipt" generally means 
the date on which a claim, information, or evidence was 
received by VA.  38 C.F.R. § 3.1(r) (2009).

An exception to that general rule applies under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the 
one-year period preceding the date of receipt of a claim for 
increased compensation.  In that circumstance, the law 
provides that the effective date of the award "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Harper v. 
Brown, 10 Vet. App. 125, 126 (1997); VAOPGCPREC 12-98; 63 
Fed. Reg. 56704 (1998).  The term "increase" as used in 38 
U.S.C.A. § 5110 and 38 C.F.R. § 3.400 means an increase to a 
higher disability level.  See Hazan v. Gober, 10 Vet. App. 
511 (1997).

The Court has made it clear that the question of when an 
increase in disability is factually ascertainable is 
answered by the Board based on the evidence in a Veteran's 
VA claims folder.  "Evidence in a claimant's file which 
demonstrates that an increase in disability was 
'ascertainable' up to one year prior to the claimant's 
submission of a 'claim' for VA compensation should be 
dispositive on the question of an effective date for any 
award that ensues."  Quarles v. Derwinski, 3 Vet. App. 129, 
135 (1992).

Total disability ratings for compensation may be assigned 
where the schedular rating for the service-connected 
disability or disabilities is less than 100 percent when it 
is found that the service-connected disability is sufficient 
to produce unemployability without regard to advancing age.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the Veteran's actual 
industrial impairment.  In a pertinent precedent decision, 
the VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether 
an average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. 
Reg. 2317 (1992).  

As noted above, a claim for service connection for 
gastrointestinal and psychiatric disabilities was received 
by VA on February 11, 1992, which was granted by rating 
decision in March 2002, effective February 11, 1992.  A VA 
Form 21-8940, Veteran's Application For Increased 
Compensation Based On Unemployability was received by VA in 
June 2004 and granted by rating decision in March 2008, 
effective February 5, 2008, the date of VA examination.

Based on the above VA regulations, the Board must now 
determine the date of claim for TDIU and the date 
entitlement to TDIU arose, meaning the initial date that 
there is evidence of unemployability.  

The assigned ratings for the Veteran's psychiatric and 
gastrointestinal disabilities in the March 2002 rating 
decision were timely appealed, and the claim for TDIU was 
received by VA during the appeal period.  Based on the 
above, the Board finds that the Veteran's February 1992 
claim includes the "downstream" issues of possible increased 
ratings and TDIU.  The Board must now determine when 
entitlement arose.

The Veteran was hospitalized from December 1991 to January 
1992 for alcohol dependence and dumping syndrome.  It was 
noted at discharge that he was not employable.  A July 1993 
SSA decision granted benefits, effective in April 1992, due 
to the Veteran's gastrointestinal and psychiatric 
disabilities, with it being noted that the Veteran's severe 
gastrointestinal disorder would not allow the Veteran to 
perform the full range of sedentary work.  Moreover, 
according to a June 2004 statement from Dr. S, who started 
treating the Veteran in 1965, the Veteran has been totally 
disabled since approximately 1980 due to his 
gastrointestinal and psychiatric disabilities.  This 
evidence indicates that the Veteran has been unemployable 
since the date of claim in February 1992 due to service-
connected disability.  Although there is medical evidence 
that the Veteran's gastrointestinal and psychiatric 
conditions stabilized or improved at times during the appeal 
period, the above-noted evidence indicates that the 
Veteran's service-connected disabilities, especially his 
psychiatric and gastrointestinal disabilities, were 
persistent and significant enough to prevent substantially 
gainful employment during the appeal period.

Consequently, the Board finds that the effective date for 
TDIU is February 11, 1992, the date of claim.  38 C.F.R. 
§ 3.102 (2008).  See also Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001) (Holding that once a veteran submits 
evidence of a medical disability and submits a claim for an 
increased disability rating with evidence of 
unemployability, VA must consider a claim for a total rating 
based on individual unemployability).  

Although the Veteran has contended that TDIU should go back 
to 1980, because he had been unable to work since then, the 
Board notes that the issues of entitlement to service 
connection for gastrointestinal and psychiatric disabilities 
were denied by the Board in April 1987.  The Veteran did not 
attempt to reopen a claim for service for either disability 
until February 1992.  





ORDER

An evaluation of 50 percent is granted for service-connected 
psychiatric disability, effective February 11, 1992, subject 
to the controlling regulations applicable to the payment of 
monetary benefits.  An evaluation of 70 percent is granted 
for service-connected psychiatric disability, effective 
February 5, 2008, subject to the controlling regulations 
applicable to the payment of monetary benefits.

An evaluation of 30 percent is granted for service-connected 
gastrointestinal disorder, effective February 11, 1992, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.

An earlier effective date of February 11, 1992 for TDIU is 
granted, subject to the controlling regulations applicable 
to the payment of monetary benefits.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


